Gaynor, J. (dissenting):
This is an action on a fire' insurance policy. • The answer pleads a defense that after the fire the plaintiff “made false and "fraudu-. lent statements to the defendant in certain papers purporting to be proofs of loss and otherwise, and falsely stated and sivore, among other things, in said pretended proofs of loss” that the value ox the'property covered by the policy and the damage thereto was $23,500, whereas it was less than one-half that sum.
*903This is followed by allegations that he repeated such “ false and fraudulent statements” in an examination subscribed and sworn to by him which was had under the provisions of the policy, and also “submitted false books and documents ” in support of his claim. This defense is made under the provision of the policy that the policy shall be void “in case of any fraud or false swearing by the insured touching any matter relating to this insurance or the subject thereof whether before or after a mss.'’ It is a trite rule of pleading that fraud can be pleaded only by 'allegiug specifically the facts constituting it. The only facts alleged here are (1) that the plaintiff falsely stated the value of the property" insured and the loss at more than double what they were (3) that he repeated this in his examination and (3) that he submitted false books and documents to support his claim of loss. The general statements, “and otherwise,” “among other things," and the like go for nothing. It would be a strange thing to grant a bill of particulars of the facts constituting fraud when the pleading itself must contain them. * Here three facts only are alleged. The proofs of loss show whether the plaintiff stated therein that the value and loss were §23,500, and the defendant has to show that that was excessive to make his defense on that head; the subscribed examination shows whether the plaintiff repeated such statement therein, and the plaintiff knows what books and documents ho submitted and whether they; were false. Nevertheless the order appealed from is that the defendant deliver a bill of particulars “of the false and fraudulent statements referred to” in the said defense, and of the false books and documents, and “stating what the false and fraudulent statements in the proof of loss were, and what the false and fraudulent statements made upon the plaintiff’s examination were.” How can we affirm such an order ? It would make a most troublesome precedent.